Citation Nr: 1145503	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  06-33 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Appellant served on active duty with the Army National Guard from June 1985 to July 1985.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that a claim for service connection for a left knee disability was previously denied by a September 1988 decision.  However, subsequent to that determination, additional service treatment records were received, and such records are relevant to this claim.  Thus, in accordance with 38 C.F.R. § 3.156(c) (2011), this claim will be reconsidered on the merits.  Accordingly, the Board has characterized the issue as listed on the title page.  

Additionally, a Travel Board hearing was requested and scheduled for April 2008; however, in a February 2008 handwritten letter, the Appellant stated that he was unable to attend the hearing due to his incarceration at that time.  As the Appellant has not requested that the hearing be rescheduled, the Board deems the Appellant's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2011).  

In September 2010, the Board remanded this claim for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

The Appellant's service treatment records show that at the time of his pre-enlistment examination in November 1984, he appeared to be healthy and in good overall physical condition, and deemed to be qualified for service.  The Appellant entered active duty on June 10, 1985.  While in basic training, the Appellant sought treatment on June 28, 1985, for left knee pain and swelling of one day's duration, due to a twisting mechanism while crawling.  A prior history of a ligament injury with swelling and aspiration two months prior to service while practicing karate was reported.  The previous injury caused the Appellant to have fluid removed from his left knee twice in May 1984.  Consequently, due to the Appellant's inability to physically perform military duties with his left knee condition, he was discharged from the Army National Guard in July 1985 due to his left knee condition existing prior to service and not being aggravated thereby.  

In December 1985, following discharge from military service, the Appellant underwent an arthroscopy of his left knee.  The post operative diagnosis was flap tear of the lateral meniscus and old complete tear of the anterior cruciate ligament (ACL).  

In August 1997, the Appellant reported a history of an injury to his knee about 21/2 years prior where he sustained a tear to his ACL.  In the history section of the MRI report, it was noted the Appellant had fallen and had anterior knee pain.  Results of the MRI showed a probable tear of the ACL and a complex tear of the medial meniscus.  In late August 1997, he underwent an ACL reconstruction and a partial medial meniscectomy.

A May 2008 treatment record from a correctional institution reflects that the Appellant requested a bottom bunk as he cannot climb to the top bunk as a result of a previous knee surgery.  

A May 2011 VA medical opinion indicates that after a review of the relevant evidence it is unclear if the Appellant had a complete ACL tear and lateral meniscus tear as a result of the karate injury or the injury during service.  However, a definitive answer is not required.  

After consideration of the above, the Board finds that VA's duty to provide a VA examination and obtain a medical opinion has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's duty to assist, pursuant to the Veterans Claims Assistance Act of 2000, includes the duty to obtain a medical examination and/or opinion when necessary to make a decision on a claim).  While a previous medical opinion was obtained, a VA examination is necessary to determine whether the Appellant currently has any residual left knee disability and to attempt to obtain a more definitive opinion as to whether the Appellant had a preexisting knee disability that was aggravated by service.  Thus, this issue must be remanded so that the Appellant can be provided a VA authorized joints examination.  

However, this is complicated by the fact that the Appellant is currently incarcerated.  The Appellant's incarceration does not necessarily preclude obtaining the required information.  For example, the correctional institution may be able to work with VA to have the Appellant transported for an examination, allow a VA examiner to examine the Appellant in the correctional institution, or have a medical practitioner at the correctional institution provide the necessary examination and opinion.  On remand, reasonable efforts should be made to afford the Appellant an examination and these efforts should be clearly documented in the claims file.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Appellant to provide an authorization to release medical records of treatment at the correctional facility.  After securing any necessary release, records of treatment since May 2008 should be requested.

2.  After the above has been completed to the extent possible, arrange to have the Appellant scheduled for a VA authorized joints examination to determine the existence and nature of any current left knee disability, and to obtain an opinion as to whether such is possibly related to service.  

Reasonable efforts must be made to have the Appellant examined.  Such efforts include contacting the correctional institution where the Appellant is housed to see whether arrangements can be made for an examination and whether medical personnel at the correctional institute would be able to perform the requested examination.  All efforts to have the Appellant examined should be clearly reflected in the claims file.  

a. The examiner should conduct a thorough examination of the left knee and discuss all current findings and symptomatology associated with the left knee.  The examiner should provide a diagnosis for any left knee disability found.  All necessary tests should be conducted and the results reported.  

b. After the appropriate examination has been conducted and the report of such associated with the claims file, the Appellant's claims file should be forwarded to a VA orthopedic surgeon to obtain a medical opinion.  The orthopedic surgeon should review the claims file and examination report.  Thereafter, the orthopedic surgeon should respond to the following questions: 

(1) Does the evidence reflect that the Appellant had a left knee disability that existed prior to service?  In answering this question, please discuss the report of a twisting injury/knee sprain prior to service which required draining of fluid.  
(2) Would a person with a flap tear of the lateral meniscus and old complete tear of the anterior cruciate ligament likely be able to participate in typical basic training activities for approximately two full weeks before requiring treatment for that knee?
(3) Is it as least as likely as not (50 percent probability or greater) that the left knee injury during active duty (reported as a twisting injury while crawling) caused or worsened the flap tear of the lateral meniscus and/or old complete tear of the anterior cruciate ligament subsequently found during surgery in December 1985?  
(4) Is it as least as likely as not (50 percent probability or greater) that the current left knee disability, if existing, is related to the left knee injury during service rather than post service injury? 
(5) Please provide the medical basis for the opinions provided. 

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Appellant and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Appellant need take no action unless otherwise notified.  VA will notify the Appellant if further action is required on his part.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


